TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00124-CR
                                       NO. 03-16-00137-CR



                                    Ex parte Daniel Lee Miller


         FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY,
                        NOS. 15-00262-2A & 14-03937-2A,
              THE HONORABLE DAVID L. HODGES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Daniel Lee Miller appeals the denial of his applications for writ of habeas

corpus seeking release from jail after the trial court ordered him transferred to a therapeutic mental

health facility for the purpose of competency restoration treatment. See Tex. Code Crim. Proc.

arts. 11.05, 11.09 (provisions relating to habeas corpus applications by person confined on

misdemeanor charge); see also id. art. 46B.073(b)(1) (provision concerning commitment for

restoration to competency for defendant charged with misdemeanor). Since the filing of these

appeals, this Court has received two supplemental clerk’s records in each case.

               The first supplemental record contains documentation that indicates that appellant

was transferred to the Austin State Hospital for competency restoration treatment, and that the court

ordered an extension of his commitment for further evaluation and treatment to obtain competency

upon the hospital’s request. Thus, the record reflects that appellant received the relief he sought in

his applications for writ of habeas corpus.
               The second supplemental record contains an order signed by the trial court, which

granted the State’s motion to dismiss the underlying pending criminal case.1 Because the charges

against him have been dismissed, appellant is no longer subject to pretrial confinement or

commitment for competency restoration.

               For the above reasons, the appeals of the trial court’s ruling on appellant’s pretrial

applications for writ of habeas corpus have been rendered moot. Therefore, we dismiss these

appeals as moot. See Tex. R. App. P. 43.2(f); see also Alexander v. State, No. 03-13-00337-CR,

2014 WL 3562719, at *1 (Tex. App.—Austin July 18, 2014, no pet.) (mem. op., not designated

for publication).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed as Moot

Filed: June 29, 2016

Do Not Publish




       1
         The stated reason for seeking the dismissal in each case is “in the interest of justice”
because “[d]efendant found incompetent to stand trial and unable to regain competency.”

                                                 2